Case 1:20-cv-21839-MGC Document 44 Entered on FLSD Docket 12/11/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-21839-Civ-COOKE/GOODMAN

  DESTINY SHELTON,

         Plaintiff,

  vs.

  11USA GROUP, LLC, a Florida Limited
  Liability Corporation doing business as
  E11EVEN, et al.,

        Defendants.
  ____________________________________/
               ORDER ADOPTING REPORT AND RECOMMENDATION
         THIS MATTER is before me upon U.S. Magistrate Judge Jonathan Goodman’s
  Report and Recommendations (“Report”) (ECF No. 40) on Defendants’ Motion to Compel
  Arbitration, to Stay Proceedings and to Dismiss Claims of Opt-In Plaintiffs. (ECF No. 15)
  and Defendants’ Motion to Compel Arbitration and to Stay Proceedings Pending
  Arbitration (ECF No. 30) (collectively, the “Motions”), issued November 20, 2020. The
  Court referred the Defendant’s Motions to Judge Goodman pursuant to 28 U.S.C. §
  636(b)(1)(A). See ECF No. 32.
         Judge Goodman recommends the Court compel arbitration of the claims brought by
  Destiny Shelton, Myah Knighton-Black, Naomi Smith, and Celina Konegan, and stay this
  case with respect to those specific Plaintiffs.1 Additionally, Judge Goodman recommends
  that Judge Cooke deny Defendants’ motion to dismiss the claims of the Opt-In Plaintiffs at
  this stage in the case. No party has objected to Judge Goodman’s Report, and the time to
  do so has passed. After reviewing the Motions, Judge Goodman’s Report, and the relevant
  legal authorities, the Court finds Judge Goodman’s Report clear, cogent, and compelling.



  1
    Judge Goodman also recommended the Court deny without prejudice the motion to
  compel arbitration against Opt-In Plaintiff Danielle Cruz. However, after Judge Goodman
  issued the Report, Danielle Cruz voluntarily dismissed her claims against Defendants. ECF
  No. 42. Accordingly, the Defendants’ Motion to Compel as to Ms. Cruz is moot.


                                              1
Case 1:20-cv-21839-MGC Document 44 Entered on FLSD Docket 12/11/2020 Page 2 of 2




          Accordingly, Judge Goodman’s Report (ECF No. 40) is AFFIRMED and
  ADOPTED as an Order of this Court. It is hereby ORDERED and ADJUDGED as
  follows:
     1. The Court GRANTS in part Defendants’ Motion to Compel Arbitration, to Stay
          Proceedings and to Dismiss Claims of Opt-In Plaintiffs.            (ECF No. 15) and
          Defendants’ Motion to Compel Arbitration and to Stay Proceedings Pending
          Arbitration (ECF No. 30);
     2. The Court compels arbitration of the claims brought by Destiny Shelton, Myah
          Knighton-Black, Naomi Smith, and Celina Konegan;
     3. This case is STAYED pending arbitration;
     4. The Clerk shall CLOSE this case; and
     5. The parties shall file a joint status report in 90 days. Within (7) days of the
          completion of arbitration, the parties shall file a motion to reopen this case.
          DONE and ORDERED in chambers, at Miami, Florida, this 11th day of December
  2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                                  2
